COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER


Appellate case name:      In re DCP Midstream, LP

Appellate case number:    01 - 13-00122-CV

Trial court case number: 2010-39744

Trial court:              234th District Court of Harris County

On February 11, 2013, relator DCP Midstream, LP filed a petition for writ of mandamus and a
motion for temporary relief. Relator’s emergency motion is granted as follows: the production
of all items requested through the discovery process, unless otherwise agreed by the parties, is
stayed. All other requested temporary relief is denied.

The stay 1s effective until this mandamus proceeding is finally decided. Any party may file a
motion for reconsideration of the stay. SeeTEx. R. App. P. 52.!0(c).

The Court further requests a response from the real party in interest. The response, if any, 1s due
no later than 5:00 p.m. on Monday, March 11, 2013. With respect to the deadline for filing the
response, the Court suspends the application in this case of the mailbox rule, TEX. R. APP. P 9.2.
See TEX. R. APP. P. 2

It is so ORDERED


Judge’s signature:/s/Laura C. Higley
                  [El Acting individually    [-1 Acting for the Court


Date: February 21, 2013